        Case 1:20-cv-07545-JMF-RWL Document 9 Filed 09/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
C.C., on behalf of herself and her child, I.S.,                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-7545 (JMF)
                  -v-                                                  :
                                                                       :           ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION :
et al.,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In this case, Plaintiff seeks attorney’s fees in connection with her claims under the

Individuals with Disabilities Education Act, Title 20, United States Code, Section 1410 et seq.

By separate Order to be entered today, the Court is referring the matter to the assigned

Magistrate Judge for General Pretrial Purposes, including settlement.

        Unless and until the Magistrate Judge orders otherwise, the parties shall file a joint letter

(addressed to the Magistrate Judge), no later than two weeks from the date of the date of this

Order, and not to exceed two pages, indicating whether there is any need for discovery or an

initial conference in this case. If there is no such need, the parties should include in their letter a

proposed briefing schedule for any motions, including motions for summary judgment.

        In addition, to conserve resources, to promote judicial efficiency, and in an effort to

achieve a faster disposition of this matter, it is hereby ORDERED that the parties must discuss

whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further

proceedings before the assigned Magistrate Judge.

        If both parties consent to proceed before the Magistrate Judge, Plaintiff shall, within two
       Case 1:20-cv-07545-JMF-RWL Document 9 Filed 09/15/20 Page 2 of 3




weeks of the date of this Order, either mail or email to Furman_NYSDChambers@nysd.

uscourts.gov a fully executed Notice, Consent, and Reference of a Civil Action to a Magistrate

Judge form, a copy of which is attached to this Order (and also available at

https://www.nysd.uscourts.gov/node/754). If the Court approves that form, all further

proceedings will then be conducted before the assigned Magistrate Judge rather than before the

undersigned.

       If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter by the same deadline advising the Court that

the parties do not consent, but without disclosing the identity of the party or parties who do

not consent. There will be no adverse consequences if the parties do not consent to proceed

before the Magistrate Judge.

       SO ORDERED.


Dated: September 15, 2020                           __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
                    Case 1:20-cv-07545-JMF-RWL Document 9 Filed 09/15/20 Page 3 of 3
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
